         Case 1:18-cv-11963-PBS Document 87 Filed 03/11/19 Page 1 of 2

                                                                        Joshua Sharp
                                                                        Associate
                                                                        T 617-345-1135
                                                                        jsharp@nixonpeabody.com

                                                                        Exchange Place
                                                                        53 State Street
                                                                        Boston, MA 02109-2835
                                                                        617-345-1000




March 11, 2019

BY ECF

The Honorable Patti B. Saris
United States District Court
District of Massachusetts
John Joseph Moakley Courthouse
1 Courthouse Way
Boston, MA 02210

Re: Sterling Suffolk Racecourse LLC v. Wynn Resorts Ltd. et al., No. 1:18-cv-11963-PJS

Dear Chief Judge Saris:

I write regarding the Order (Dkt. 86) entered on the docket this afternoon striking Stephen
Wynn’s Memorandum in Support of Motion to Dismiss the First Amended Complaint (Dkt. 84).
The Court’s Order states that Mr. Wynn’s Memorandum was stricken because it was “redacted
without permission.”

Please note that Mr. Wynn’s Memorandum itself does not contain any redactions. There are,
however, redactions on Exhibit A to the Maynard Declaration. As set forth in paragraph 3 of
Attorney Maynard’s declaration, Exhibit A is a true and correct copy of the Report of Suitability
of Applicant Entities and Individual Qualifiers for Wynn MA LLC (“the Report”) that was
posted to the website of the Massachusetts Gaming Commission. The version of the Report
posted to the Massachusetts Gaming Commission’s website contains pre-existing redactions.
None of the redactions were added by counsel for Mr. Wynn, and counsel for Mr. Wynn does
not have access to the unredacted Report.

Because counsel for Mr. Wynn did not add any redactions to Dkt. 84, I respectfully request that
the Court modify its Order (Dkt. 86) so as not to strike Stephen Wynn’s Memorandum in
Support of Motion to Dismiss the First Amended Complaint (Dkt. 84).

Respectfully,

/s/ Joshua Sharp

Joshua Sharp

cc: All counsel (via ECF)
          Case 1:18-cv-11963-PBS Document 87 Filed 03/11/19 Page 2 of 2




March 11, 2019
Page 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the forgoing was filed electronically on March 11, 2019,
and thereby delivered by electronic means to all registered participants as identified on the
Notice of Electronic Filing.


                                                            /s/ Joshua Sharp
                                                            Joshua Sharp
